El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Esta fné nna acción establecida por el marido para que se anulara nna cláusula contenida en .el testamento de su esposa por la que ella trataba de desheredarle. Aparece del testa-mento según se describe en la demanda, que la testadora ha-bía seguido un pleito de divorcio contra su esposo en la Corte de Distrito de Hnmacao, y que por la cláusula 7a. de su dicho testamento desheredaba y privaba a su esposo de su dérecho de usufructo en cuanto a la mitad de sus bienes. Se formuló excepción previa por la que se admitieron los anteriores he-chos, así como el de que no existió ningún motivo para la des-heredación a que se hace referencia en el testamento, a no ser que fuera el ya referido de estar pendiente un pleito de divorcio. No se expresan los fundamentos en que se basaba el divorcio.
La excepción previa fué declarada con lugar por. ser pre-matura la acción establecida. Alegan los apelados que si el apelante tiene o no algún derecho al usufructo, estaría sujeto *151al resultado del pleito de divorcio, de conformidad con lo pre-venido en el artículo 8o. de la ley de 1905. Esta cuestión lia sido considerada ampliamente por este tribunal en el caso de Carlota de Celis Alguier v. Ramón Méndez Cardona, resuelto el día 7 de marzo de 1912, y como en él se decidió, la muerte de la esposa pone término al pleito pendiente.
En el alegato de los apelados se hace alguna referencia al hecho de que en la demanda no se alegó que la testadora de-jara bienes, habiéndose hecho caso omiso de esta cuestión en el acto de la vista. Además, por lo general, una testadora de-ja bienes muebles de alguna clase' o puede que luego aparez-can algunos bienes. La fecha adecuada para oponerse a un testamento es prontamente después que se ha leído a los in-teresados ; y el hecho de no mencionarse en él alguna propie-dad no constituye, según las circunstancias del presente caso, una omisión esencial. Debe resolverse que la demanda de-termina una buena causa de acción, toda vez que en ella está claramente expresado que el testamento dejó de expresar la causa de la desheredación. La sentencia debe revocarse.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, del Toro y Aldrey.